Title: To James Madison from Anthony Merry, 20 May 1804
From: Merry, Anthony
To: Madison, James



Sir,
Washington May 20th. 1804.
I have the Honour to acknowlege the Receipt of your Letter of Yesterday’s Date, and to acquaint you, in Answer to it, that I have no other Evidence to furnish of the Violation of my Dwelling by the Officer of Justice mentioned in the Letter I had the Honour to address to you on the 4th. Inst. than that of one of my Servants, a Woman of Colour, who saw the Constable within my Dwelling at the Time that the arrested Man was getting over the Pales, and saw the Constable follow him by also climbing over them, whilst a Third Person was waiting outside the Garden, who joined, and went away with, the Two former. But since you inform me that this Evidence is inadmissible, I have only to regret that the local Law of the Country, in Regard to Persons of Colour, should not allow of the Execution of the Law of Nations.
Permit me, Sir, to repeat, in Reply to the other Observations stated in your Letter, particularly to the last Paragraph of it, what I had the Honour to remark to you in Conversation on this Subject the Day before Yesterday, that, since the general Law of Nations, with Respect to the Case in Question, (notwithstanding that the Law of the United States, by which it is established, in speaking of the Servants of public Ministers, expresses no Exception in Regard to Persons of Colour) is not considered by the American Government as Paramount to the local Law of this State, and since Circumstances at this Place, where, as being the Seat of Government, Foreign Ministers must necessarily reside, render it, I may say, impracticable for them to keep themselves constantly provided with white Servants for every Purpose, but on the contrary obliges them to make use of People of Colour for all Purposes, it necessarily follows that it is impossible for them to enjoy that absolute Security and Independence, as to the Objects which regard their Service, which are requisite in their Situation, and which are so forcibly pointed out by the Law of Nations according to the most received Authors, who have treated upon this Subject. I have the Honour to be, with high Consideration and Respect, Sir, Your most obedient humble Servant,
Ant: Merry.
